Order entered September 14, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00508-CR

                               DARELL GENE AARON, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 292nd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F12-24130-V

                                            ORDER
       Appellant was convicted of aggravated sexual assault of a child. Appellant’s brief

identifies the complaining witness by her full name, as well as the names of other children.

Accordingly, we STRIKE the brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that removes the names of the complaining witness and the other children and refers to

them by initials only.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.




                                                      /s/   ADA BROWN
                                                            JUSTICE